UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-5051


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ALEXIS STARKES,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cr-00077-JBF-FBS-1)


Submitted:   September 30, 2010             Decided:   November 3, 2010


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven P. Hanna, Richmond, Virginia, for Appellant.     Neil H.
MacBride, United States Attorney, Joseph E. DePadilla, Assistant
United States Attorney, Daniel F. Izzo, Third Year Law Student,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alexis          Starkes    appeals      the    district       court’s    order

imposing     a     special        condition       on    her      three-year      probation

prohibiting her from employment in the human resources industry

or in any other position involving contact with labor contracts.

We affirm.

            Starkes served as the human resources manager for the

Crowne Plaza Williamsburg (Virginia).                     In her role, Starkes was

familiar    with       the    H2-B    visa   program      for    foreign       workers   and

previously       had    applied       for    such      visas     to   secure     temporary

workers for the Crowne Plaza.

            In Fall 2007, Starkes became acquainted with Dzmitry

Krasautsau, a member of a criminal organization.                                Krasautsau

discussed having Starkes submit fraudulent H2-B visas to help

foreign workers enter the United States.                          For the program to

operate effectively, Krasautsau required labor service contracts

with hotels that inflated the number of temporary workers the

hotels required.              To aid in this scheme, Starkes signed two

fraudulent labor service agreements with Krasautsau’s companies.

The first provided that the Crowne Plaza needed 45 temporary

workers    supplied          by   Valet     Services      from    April    1,    2008,    to

January 10, 2009.             The second contract stated that the Crowne

Plaza     needed       40     temporary      workers      supplied        by    Janitorial

Solutions from November 1, 2008, to September 1, 2009.

                                              2
              Because the Crowne Plaza preferred to hire temporary

workers through multiple vendors, Starkes aided Krasautsau in

creating a fictional company to “bid” against Krasautsau’s two

real      companies.           Krasautsau        eventually           mailed       the    H2-B   visa

materials and the labor services contracts to a co-conspirator

in Florida.

              In exchange for aiding Krasautsau, Starkes received a

$200 gift card.                She was scheduled to receive between 10-15

cents per man hour for each Krasautsau employee working at the

Crowne      Plaza,       but    the   scheme          was       discovered         before   Starkes

profited from this arrangement.

              Based      on     the   foregoing,            a    criminal      information        was

filed      against       Starkes      in    the       Eastern         District       of    Virginia,

charging her with one count of mail fraud, in violation of 18

U.S.C. § 1341 (2006) and 18 U.S.C. § 2 (2006).                                     Starkes waived

her right to an indictment, agreed to a statement of facts, and

pleaded      guilty       without      benefit          of      a    plea     agreement.         The

district         court     accepted         Starkes’s               plea     and     conducted      a

sentencing hearing.

              At     sentencing,            the       district             court     adopted     the

Presentence Report, which found that Starkes’s offense level was

5   and    her    criminal       history         category        I,    yielding       an    advisory

guidelines        range    of     zero      to    six       months’        imprisonment.          The

district     court       sentenced         Starkes      to       a    term    of    probation    for

                                                  3
three years with the special condition that she was “prohibited

from engaging in any aspect of the human resources business or

any similar occupation where [she] would have access to labor

contracts.” *        Starkes noted a timely appeal.

                  We review the imposition of a special condition of

probation or supervised release for abuse of discretion.                           United

States       v.     Dotson,      324    F.3d    256,    259-60    (4th    Cir.     2003).

Starkes,          however,     failed     to       object   to   the     condition     at

sentencing, so our review is for plain error.                             In order to

satisfy the plain error standard, Starkes must show:                               (1) an

error       was    made;   (2)    the    error     is   plain;   and   (3)   the    error

affects substantial rights.                    See United States v. Olano, 507

U.S. 725, 732          (1993).         The decision to correct the error lies

within our discretion, and we exercises that discretion only if

the error “seriously affects the fairness, integrity or public

reputation of judicial proceedings.”                        Id. at 732 (citations,

alterations,         and     internal    quotation      marks    omitted).       Starkes

bears the burden of satisfying each element of the plain error

standard.         United States v. Vonn, 535 U.S. 55, 59 (2002).



        *
       The Government misinterprets the district court’s order as
applying only to human resources positions that involve contact
with labor contracts.     The district court’s order, however,
makes clear that Starkes is prohibited from any human resources
job as well as any other job that permits her access to labor
contracts.


                                               4
          The    relevant     sentencing     statute   provides    that   a

district court may impose as a special condition a requirement

that the defendant:

     refrain, in the case of an individual, from engaging
     in a specified occupation, business, or profession
     bearing a reasonably direct relationship to the
     conduct constituting the offense, or engage in such a
     specified occupation, business, or profession only to
     a stated degree or under stated circumstances.

18   U.S.C.   § 3563(b)(5)     (2006).        United   States   Sentencing

Guidelines      Manual      § 5F1.5       implements    this      statutory

authorization by directing that such a condition is appropriate

only if the district court determines:

     (1)  a reasonably direct relationship existed between
     the defendant’s occupation, business, or profession
     and the conduct relevant to the offense of conviction;
     and

     (2) imposition of such a restriction is reasonably
     necessary to protect the public because there is
     reason to believe that, absent such restriction, the
     defendant will continue to engage in unlawful conduct
     similar to that for which the defendant was convicted.

          If these standards are satisfied, the district court

is further instructed to impose the condition “for the minimum

time and to the minimum extent necessary to protect the public.”

USSG § 5F1.5(b).

          In this case, the district court did not commit plain

error by imposing the special condition of probation prohibiting

Starkes from employment in the field of human resources or in

any other position allowing access to labor contracts.              First,


                                      5
there is a reasonable relationship between the occupation and

the offense — it was Starkes’s role as a human resources manager

that enabled her to commit the offense.                               In addition, courts

routinely          uphold        employment          restrictions,         including           those

covering an industry, when the employment and the underlying

criminal offense are closely tied.                          See United States v. Smith,

445     F.3d       713,    717-19       (3d     Cir.    2006)      (upholding           employment

restriction barring defendant from working for a law firm or

legal     entity         given    lengthy       history       of     preparing          fraudulent

documents); United States v. Carlson, 406 F.3d 529, 532 (8th

Cir. 2005) (affirming restriction on defendant working in the

medical field after defendant used his position as a physician’s

assistant          to   obtain        fraudulent       prescriptions         on    hundreds        of

occasions);         United       States    v.    Choate,       101    F.3d    562       (8th    Cir.

1996)    (affirming            restriction      on     self-employment            for   defendant

who ran a series of sham businesses and “demonstrated that he is

given    to    excesses          of    salesmanship         that   tend    to      creep     up    in

business after business”).

               In       this    case,    it     was    Starkes’s      position          as   an   HR

manager that permitted and indeed facilitated the fraud.                                          The

district court thus did not plainly err in limiting Starkes’s

ability       to    seek       employment       in    the    field    of     human      resources

during her probation.                   See also United States v. Cardine, 192

Fed. App’x 241 (4th Cir. 2006) (unpublished) (approving district

                                                  6
court’s imposition of condition barring defendant from seeking

employment   in    the   equestrian    industry   when      defendant’s     prior

“employment in the equestrian industry allowed him to accomplish

his    crime”).     Although     the   district   court     “might   well   have

spelled out in greater detail the findings that are implicit in

its imposition of the occupation restriction, its failure to

make such findings does not invalidate the restriction” because

the condition imposed otherwise satisfies the requirements of

§ 3563(b)(5).      Carlson, 406 F.3d at 632.          Cf. United States v.

Smith, 332 F.3d 455, 461 (7th Cir. 2003) (the reasonably direct

relationship      between   defendant’s      occupation     as   a   commercial

truck driver and his crime of theft of interstate freight “is so

obvious that we will not comment on it further”).

            Accordingly, we affirm the district court’s judgment.

We    dispense    with   oral   argument    because   the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        7